Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.
3.	Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 09/07/2021 is acknowledged.
4.	Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 07/29/2021 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 6-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recite the limitation "the subject" in line 1 of each claim.  Neither of claims 4-5, upon which claims 6-7 depend, recites the limitation of a subject. 
Claims 12-15 recite “in the case when the subject has the” in lines 1-2 of each claim.  Neither of claims 10-11, upon which claims 12-15 depend, recites the limitation of “ a case when the subject has cancer” or “a case when the subject has psoriasis”.  It is suggested that the claims are amended to recite the method of claim 10/11, wherein the subject has cancer/psoriasis. Applicant is reminded to amend the claim for overall clarity of all limitations when making changes.   
There is insufficient antecedent basis for this limitation in the claims.

7.	Claims 1-5, 8-11 and 16-18 appear to be in condition for allowance. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
October 23, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644